Caton, J. At the December term, 1854, the plaintiffs below recovered a verdict in this cause for $4,269.25, ón which a judgment was rendered in proper form. At the October term, 1856, after this writ of error was sued out, the plaintiffs again appeared in the circuit court and represented to that court, that the jury, in fixing the amount of the plaintiffs’ damages, which, by their verdict they had reported to the court, had committed an error to the amount of $2,900, by which amount their verdict was too much, and asked the court to credit the judgment by that amount, which was done. This, it is now insisted, cured the error which the court committed in overruling the motion for a new trial and in rendering judgment for the full amount of the verdict. After the judgment was rendered, and had passed beyond the control of the court by its adjournment, it was too late for the plaintiff to cure the error of the jury in making up their verdict by a remittitur of the excess of damages; nor could the subsequent order of the court crediting the judgment with the amount of the excess, have the same legal effect as a remittitur before judgment. Beatty et al. v. Scrivner, 3 Monroe R. 138. The judgment must be reversed and the cause remanded. Judgment reversed.